DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 8, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (US 2018/0288248).
With respect to claim 1 (similarly claim 13 [0005]), Shen teaches an apparatus (e.g. 3D printer 2’ Fig 5, see also 3D printer 2 Figs 1-2, whereby application program 10 is incorporated into 3D printer 2’, see [0054]) comprising: 

a processor to control the forming components (e.g. inherently 3D printer 2’ must have a processor to control the print components of [0017]); and 
a memory on which is stored machine readable instructions that are to cause the processor to (e.g. inherently 3D printer 2’ must have a memory on which is stored machine readable instructions that are to cause the processor to execute the methods of Figs 3-4): 
access a voice command file pertaining to a data file (e.g. receive a voice command V1 inputted by the user 5, Fig 5 [0055], see also Figs 1-2 [0017]-[0018], see also Fig 3 S10); 
send the voice command file to at least one of a server and a voice services provider (e.g. transmitting the voice command V1 to server 3 Fig 5, which includes a voice services provider i.e. a voice recognition services provider, see [0019] Fig 3 S12), wherein the voice services provider is to translate the voice command file to a workflow task message (e.g. the voice recognition application within server 3 may do an analysis of the voice command V1 in order to understand the voice command V1 and translate the voice command V1 into a text command T1, [0019], whereby a text command T1 is interpreted as a workflow task message) and to send the workflow task message to the server (e.g. and send the text command T1 to server 3 since the voice recognition application is within the server 3); 
receive the workflow task message from the server (e.g. the voice recognition server 3 to transmit the text command T1 back to the application program 10 [0037], however, application program 10 is incorporated in firmware 20 Fig 5 [0054], thus 3D printer 2’ receives the text command T1 from the server, as suggested in [0037], see also S18 and S24 Fig 3); and 
execute a workflow task on the data file corresponding to the received workflow task message (e.g. the 3D printer 2 begins to print as instructed by the printer command C2 [0029], see also [0024] where the 3D printer 2 may perform a 2D printing of an object based on the image file G1 
With respect to claim 2, Shen teaches the apparatus of claim 1, further comprising: a microphone to receive a voice command (e.g. a microphone (not shown) is provided in the 3D printer 2' to receive a voice command V1 inputted by the user 5 [0055]); 
an audio card to convert the received voice command into the voice command file (e.g. firmware 20 to convert the received voice command into the voice command V1, as suggested in Figs 1-2, 5 [0055]); and 
a network interface to send the voice command file over a network to at least one of the server and the voice services provider (e.g. a network interface to send the voice command V1 over a network to server 3 including the voice recognition application, as suggested in Figs 1-2, 5 [0018]).
With respect to claim 4, Shen teaches the apparatus of claim 1, wherein, to access the voice command file, the instructions are further to cause the processor to: receive the voice command file from an electronic device (e.g. receive the voice command from an electronic device 1 Figs 1-2 [0017]), the electronic device being external to the apparatus (e.g. the electronic device 1 is external to 3D printer 2, see Figs 1-2).
With respect to claim 5, Shen teaches the apparatus of claim 1, wherein to execute the workflow task, the instructions are further to cause the processor to decipher the received workflow task message into the workflow task (e.g. to execute the workflow task, the inherent processor deciphers the workflow task message into the workflow task i.e. C1 and C2 commands in Fig 2, see also Fig 3 i.e. image file command and printer command at S16).
With respect to claim 8, Shen teaches apparatus of claim 1, wherein the workflow task comprises a forming task (e.g. the workflow task comprises a printing task, see [0029]), a data file scanning task, a data file storage task, a data file emailing task, a data file faxing task, a data file workflow incorporation task, or a combination thereof.
With respect to claim 14, Shen teaches the non-transitory computer readable medium of claim 13, wherein the instructions are further to cause the processor to: assign a unique identifier to the voice command file (e.g. V1 is a unique number assigned to the voice command, see Fig 2 [0017]); and output the unique identifier with the voice command file to the voice services provider (e.g. transmitting V1 to the server 3, Fig 2 [0018], [0055]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2018/0288248) in view of Lau (US 2011/0223893).
With respect to claim 3, Shen teaches the apparatus of claim 2 including to receive the voice command.

Lau teaches a voice input button (e.g. a button or key 108 Fig 1 [0020]), wherein instructions are further to cause a processor to receive the voice command in response to activation of the voice input button (e.g. Capture of the audio input 104 may be triggered by the user 102 pressing or actuating a button or key 108 of the telecommunication device 106 [0020]).
Shen and Lau are analogous art because they all pertain to electronic device receiving a voice command. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Shen by the teachings of Lau to include: further comprising: a voice input button, wherein the instructions are further to cause the processor to receive the voice command in response to activation of the voice input button, as suggested by Lau. The benefit of the modification would be to allow the user to input the voice command at his/her choosing, thus preventing the system from considering any voice uttered voice command as the voice command directed to the 3D printer 2’.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2018/0288248) in view of Kim (US 2016/0224279).
With respect to claim 9, Shen teaches a method (e.g. the method of Figs 3-4 [0032]) comprising: 
accessing, by a processor, a voice command file pertaining to a data file (e.g. receiving a voice command S10 Fig 3 [0034]); 
outputting, by the processor, the voice command file to at least one of a server and a voice services provider (e.g. transmitting the voice command to a server 3 which include a voice recognition services provider, S12 Fig 3 [0035]), wherein the voice services provider is to translate the voice command file to a workflow task message (e.g. translate the voice command 
However, Shen fails to teach receiving, by the processor, an instruction to perform a media scan WO 2019/182616PCT/US2018/024160 19 operation; performing, by the processor, the media scan operation to generate a digital version of the document; outputting, by the processor, the digital version of the media to the server, wherein the server is to execute a workflow task on the digital version of the media according to the workflow task message.
Kim teaches an MFP 2201 Fig 22 receiving, by the processor, an instruction to perform a media scan WO 2019/182616PCT/US2018/024160 19 operation (e.g. the user user1 may request a scan request for a document that is an approval target from an image forming apparatus 2201 [0289]); 
performing, by the processor, the media scan operation to generate a digital version of the document (e.g. cloud print server 200 may recognize an image of a scan file generated if the image forming apparatus 2201 finishes scanning as characters with reference to the workflow 2210 to convert the scan file into a document file [0290]); 
outputting, by the processor, the digital version of the media to the server (e.g. if the image forming apparatus 2201 finishes scanning, the cloud print server 200 may receive state information of a scan job to determine whether a trigger condition of the workflow 2210 is satisfied [0291]), wherein the server is to execute a workflow task on the digital version of the media according to the workflow task message (e.g. If the converted document file is generated, the cloud print server 200 may transmit the converted document file to an account of the user user1 of a cloud server 2203 providing a storage space with reference to the workflow 2220 [0292], see also [0293]-[0299] for the workflows 2230 and 2240).
Shen and Kim are analogous art because they all pertain to processing documents based on workflows. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Shen with the teachings of Kim 
With respect to claim 11, Shen in view of Kim teaches the method of claim 9, wherein accessing the voice command file further comprises accessing the voice command file at an electronic device (Shen e.g. accessing the voice command at an electronic device 1 Figs 1-2 [0017]), wherein the method further comprises: receiving an instruction to perform a media scan operation from the server (Kim e.g. [0289]-[0299] suggest receiving an instruction to perform a media scan from server 200); and sending, by the electronic device, the instruction to perform the media scan operation to the processor (Shen e.g. Fig 2 electronic device 1 sends the instruction to perform the media scan to the processor).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2018/0288248) in view of Kim (US 2016/0224279) and further in view of Lau (US 2011/0223893).
With respect to claim 10, Shen in view of Kim teaches the method of claim 9, including converting the received voice command into the voice command file (Shen e.g. converting V1 into command text T1 [0035]). 
However, Shen fails to teach further comprising: detecting activation of a voice input button; receiving a voice command based on the detected activation of the voice input button;

Shen and Lau are analogous art because they all pertain to electronic device receiving a voice command. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Shen by the teachings of Lau to include: further comprising: detecting activation of a voice input button; receiving a voice command based on the detected activation of the voice input button, as suggested by Lau. The benefit of the modification would be to allow the user to input the voice command at his/her choosing, thus preventing the system from considering any voice uttered voice command as the voice command directed to the 3D printer 2’.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2018/0288248) in view of Pettis (US 2013/0329243).
With respect to claim 15, Shen teaches the non-transitory computer readable medium of claim 13 including the inherent processor of the 3D printer 2’ of Fig 5.
However, Shen fails to teach wherein the instructions are further to cause the processor to determine a type of the forming apparatus; format the workflow task message to the determined type of the forming apparatus; and output the formatted workflow task message to the forming apparatus.
Pettis teaches a processor to determine a type of the forming apparatus (e.g. slicing engine 12 Fig 3 determines a type of 3D printer i.e. forming apparatus, see [0063]-[0066], Fig 5 [0077]); format the workflow task message to the determined type of the forming apparatus (e.g. modifying a selected machine-ready model i.e. the workflow task message according to specific configuration information for the three-dimensional printer associated with the client [0087]; and 
Shen and Pettis are analogous art because they all pertain to formatting image file/machine-ready models for a 3D printer. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Shen with the teachings of Pettis to include: wherein the instructions are further to cause the processor to determine a type of the forming apparatus; format the workflow task message to the determined type of the forming apparatus; and output the formatted workflow task message to the forming apparatus, as suggested by Pettis. The benefit of the modification would be to adapt the workflow task message to the printer configuration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675